DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-17, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kassabian (U.S. 2006/0278044).
As for Claim 1, Kassabian discloses a band clamp installation system comprising:
a band strain gauge (500) configured to generate strain measurements of a band clamp (see para [0066-0069]), the band strain gauge located only on the band clamp (the band strain gauge 500 in Fig. 13 is located on the terminal ends of the clamp (see para [00670] to efficiently read the strain and send a signal to processor, Examiner Notes that Applicant fails to positively recite the band clamp in the system, and the system reads on elements that aid in the installation of the band clamp.); and
a securement mechanism (C and D) configured to install the band clamp based on the provided strain measurements, the band clamp positioned over and securing a hose (A) to an inserted fitting (see Fig. 3).
2. (Original) The system of claim 1, further comprising a band transceiver (see para [0066-0069]) configured to transmit the generated strain measurements to a tool (1).
3. (Original) The system of claim 1, further comprising a power supply (see para [0066-0069]) configured to supply power to the band strain gauge.
4. (Original) The system of claim 1, wherein the band strain gauge is a printed strain gauge on the band clamp (see Fig. 13-14).
6. (Original) The system of claim 1, further comprising control circuitry (see para [0066-0069]) configured to apply a torque force to the securement mechanism based on the generated strain measurements (see para [0066-0069]).
7. (Original) The system of claim 6, wherein the control circuitry is further configured to apply the torque force based on a measured torque applied to the securement mechanism (see para [0066-0069]).
8. (Original) The system of claim 6, wherein the control circuitry is further configured to determine a gauge threshold value based on characteristics of the band clamp (see para [0066-0069]).
9. (Original) The system of claim 8, wherein the characteristics comprise band material, band length, band width and band thickness (see para [0066-0069]).
10. (Original) The system of claim 6, wherein the control circuitry is configured to control a DC motor of a tool based on the strain measurements (see para [0066-0069]).
11. (Original) The system of claim 1, further comprising a tool (1) configured to apply torque to the securement mechanism based on the generated strain measurements (see para [0066-0069]).
12. (Original) The system of claim 11, wherein the tool comprises a transceiver (see para [0066-0069]) configured to receive the generated strain measurements using radio frequency identification (RFID).
13. (Original) A band clamp installation system comprising:
a first end (36) of a tool configured to apply torque to a securement mechanism of a band clamp assembly (see para [0032, 0055, and 0066-0069]), the band strain gauge located only on the band clamp (the band strain gauge 500 in Fig. 13 is located on the terminal ends of the clamp (see para [00670] to efficiently read the strain and send a signal to processor, Examiner Notes that Applicant fails to positively recite the band clamp in the system, and the system reads on elements that aid in the installation of the band clamp.);
a tool transceiver (see para [0066-0069]) configured to receive band strain measurements from the band clamp assembly; and
circuitry (see para [0066-0069]) configured to adjust the applied torque by the first end based on the received band strain measurements.
14. (Original) The system of claim 13, wherein the first end of the tool comprises a square head drive (43 or 44).
15. (Original) The system of claim 13, further comprising a DC motor (see para [0066-0069]) configured to generate the applied torque by the first end.
16. (Original) The system of claim 13, wherein the circuitry is configured to halt the applied torque on the received band strain measurements exceeding a gauge threshold value (see para [0066-0069]).
17. (Currently amended) The system of claim 13, wherein the circuitry is configured to generate a gauge threshold value based on band clamp characteristics (see para [0066-0069]).
21. (New) A band clamp installation system comprising:
a band strain gauge (500) printed on a band clamp and configured to generate strain measurements of the band clamp (see para [0066-0069]), the band strain gauge located only on the band clamp (the band strain gauge 500 in Fig. 13 is located on the terminal ends of the clamp (see para [00670] to efficiently read the strain and send a signal to processor, Examiner Notes that Applicant fails to positively recite the band clamp in the system, and the system reads on elements that aid in the installation of the band clamp.);
a securement mechanism (C and D) configured to install the band clamp based on the provided strain measurements;
a band transceiver (see para [0066-0069]) configured to transmit the generated strain measurements to a tool; and
the tool (1) having control circuitry (see para [0066-0069]) configured to apply a torque force by the securement mechanism based on the generated strain measurements until the strain gauge measurement increases to a gauge threshold value (see para [0066-0069]).
22. (New) The system of claim 21, the securement mechanism is a worm screw (C and D functions as a worm screw to reduce diameter of band clamp in response to torque force) driven mechanism configured to reduce a diameter of the band clamp in response to the torque force.
23. (New) The system of claim 21, the control circuitry further configured to determine the gauge threshold value based on characteristics of the band clamp, the characteristics comprise band material, band length, band width and band thickness (see para [0066-0069]).
Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koehler (U.S. 2017/0254457).
As for Claim 1, Koehler discloses a band clamp installation system comprising:
a band strain gauge (56) configured to generate strain measurements of a band clamp (see para [0029]); and
a securement mechanism (16) configured to install the band clamp based on the provided strain measurements;
the band clamp positioned over and securing a hose to an inserted fitting (see para [0027]).
5. (Original) The system of claim 1, wherein the securement mechanism is a worm screw (20) driven mechanism configured to reduce a diameter of the band clamp in response to torque force (see para [0027]).
Response to Arguments
Applicant's arguments with respect to claims have been fully considered but they are not persuasive. 
In response to Applicant's argument that Kassabian fails to disclose the band strain gauge of Claims 1, 13, and 21, Examiner respectfully disagrees, and discloses the claimed limitation in the rejection provided herein.  Furthermore, Applicant fails to positively recites the band strain gauge of the system to be located only on the band clamp.  Kassabian system only locates the band strain gauge 500 on the band clamp and there is no other element that the band strain gauge is located.
In response to Applicant's argument that Koehler does not teach or suggest that strain gauge of claim 1, Examiner respectfully disagrees and discloses the claimed limitation in the rejection provided herein.  Koehler in para [0029] discloses that the tooth 56 begins to fracture under the strain created when proper tension is achieved, which generates a measure of proper tension to user to allow them to know when proper tension is achieved.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677